Dismissed and Memorandum Opinion filed July 7, 2005








Dismissed and Memorandum Opinion filed July 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00368-CV
____________
 
NEWTON B. SCHWARTZ, SR.,
Appellant
 
V.
 
DAVID FETTNER, COURT APPOINTED
RECEIVER OF THE NON-EXEMPT ASSETS OF BENTON MUSSLEWHITE, and ROBIN ZIEK, COURT
APPOINTED RECEIVER OF THE NON-EXEMPT ASSETS OF THE LAW OFFICE OF BENTON
MUSSLEWHITE, Appellees
 

 
On Appeal from the
311th District Court
Harris County, Texas
Trial Court Cause
No. 04-57149
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 8, 2005.
On June 30, 2005, appellant filed an unopposed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 7, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.